                   Case 6:17-cv-00841-SI      Document 70             Filed 01/18/19   Page 1 of 3




     ELLEN F. ROSENBLUM
     Attorney General
     ROBERT E. SULLIVAN #983539
     Senior Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, OR 97301-4096
     Telephone: (503) 947-4700
     Fax: (503) 947-4791
     Email: Robert.Sullivan@doj.state.or.us

     Attorneys for Defendants Oregon Department of Corrections, Oregon State Board Of Nursing,
     Coffey, Davis, Digiulio, Kelly, Magee, Mccrae, Peters, Poole; Premo and Ridderbusch


                                    IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON


     DENNIS GINES,                                           Case No. 6:17-cv-00841-SI

                       Plaintiff,                            DECLARATION OF COUNSEL IN
                                                             SUPPORT OF MOTION TO EXTEND TIME
              v.

     OREGON DEPARTMENT OF
     CORRECTIONS (ODOC), a political
     subdivision in charge of the Oregon State
     Penitentiary (OSP); COLETTE PETERS,
     Director, ODOC; C. DIGIULIO, Medical
     Administrator, ODOC; BRANDON KELLY,
     Superintendent, OSP; JEFF PREMO,
     Superintendent, OSP; KEITH DAVIS, OSP
     Food Services Manager; RICHARD
     RIDDERBUSCH, OSP Assistant Food
     Services Manager; CARRIE COFFEY, OSP
     Health Services Manager; JULIE McCRAE,
     OSP Health Services Nurse; BRENDA
     MAGEE, OSP Health Services Nurse
     Manager; OREGON STATE BOARD OF
     NURSING (OSBN) a political subdivision of
     the executive branch of the State of Oregon;
     ROBERTA POOLE, OSBN Complaint Intake
     Coordinator,

                       Defendants.




Page 1 -   DECLARATION OF COUNSEL IN SUPPORT OF MOTION TO EXTEND TIME
           RS/cbh/9403934-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
                 Case 6:17-cv-00841-SI        Document 70              Filed 01/18/19   Page 2 of 3




     I, Robert E. Sullivan, hereby declare:

                1.     I am an attorney licensed to practice law in the State of Oregon and am an

     Assistant Attorney General for the State of Oregon.

                2.     I represent the individual defendants named in this case.

                3.     The current deadline for Defendants’ Reply in Support of Motion for Summary

     Judgment [ECF Nos. 49, 64] is January 18, 2019. [ECF No. 67]

                4.     In addition, Plaintiff has filed a Third Amended Complaint, which is titled,

     “Motion for Leave to File Amended Compliant” [EFC No. 63], to which Defendants’ Response
     is also due January 18, 2019. [ECF No. 67]

                5.     Defendants request an additional extension of ten (10) days to Monday,

     January 28, 2019 to file responsive briefing.

                6.     Undersigned counsel was unexpectedly required for reserve duty (Oregon Air

     National Guard) for two days this week and continuing to Tuesday and Wednesday (Jan 22-23,

     2019) of next week. Apologies to the Court for the inconvenience and to Plaintiff for the delay.

                7.     This request is made in good faith and not for the purposes of delay.

              I declare under penalty of perjury that the foregoing is true and correct.

              EXECUTED on January 18 , 2019.


                                                               s/ Robert E. Sullivan
                                                            ROBERT E. SULLIVAN
                                                            Senior Assistant Attorney General




Page 2 -   DECLARATION OF COUNSEL IN SUPPORT OF MOTION TO EXTEND TIME
           RS/cbh/9403934-v1
                                                      Department of Justice
                                                      1162 Court Street NE
                                                     Salem, OR 97301-4096
                                              (503) 947-4700 / Fax: (503) 947-4791
                Case 6:17-cv-00841-SI     Document 70              Filed 01/18/19   Page 3 of 3




                                    CERTIFICATE OF SERVICE

              I certify that on January 18 , 2019, I served the foregoing DECLARATION OF

     COUNSEL IN SUPPORT OF MOTION TO EXTEND TIME upon the parties hereto by the

     method indicated below, and addressed to the following:

     DENNIS GINES                                   HAND DELIVERY
     SID #12019691                                X MAIL DELIVERY
     Oregon State Penitentiary                      OVERNIGHT MAIL
     2605 State Street                              TELECOPY (FAX)
     Salem, OR 97310-0505                           E-MAIL
            Plaintiff Pro Se                        E-SERVE




                                                            s/ Robert E. Sullivan
                                                        ROBERT E. SULLIVAN #983539
                                                        Senior Assistant Attorney General
                                                        Trial Attorney
                                                        Tel (503) 947-4700
                                                        Fax (503) 947-4791
                                                        Robert.Sullivan@doj.state.or.us
                                                        Of Attorneys for Defendants Oregon Department
                                                        of Corrections, Oregon State Board Of Nursing,
                                                        Coffey, Davis, Digiulio, Kelly, Magee, Mccrae,
                                                        Peters, Poole; Premo and Ridderbusch




Page 1 -   CERTIFICATE OF SERVICE
           RS/cbh/8391395-v2
                                                  Department of Justice
                                                  1162 Court Street NE
                                                 Salem, OR 97301-4096
                                          (503) 947-4700 / Fax: (503) 947-4791
